Citation Nr: 9923351	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for the residuals 
of malaria.

3.  Entitlement to service connection for a heart condition, 
diagnosed as cardiac arrhythmia, as secondary to the service-
connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This appeal arose from a May 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and malaria, assigning each a noncompensable evaluation.  
This decision also denied entitlement to service connection 
for a heart condition as secondary to the service-connected 
malaria.  In May 1997, the RO issued a rating action which 
increased the evaluation assigned to the PTSD to 30 percent.  
The denials of the other two claims were confirmed and 
continued.  In November 1997, the RO issued a rating action 
which denied entitlement to service connection for a heart 
condition as secondary to the service-connected PTSD.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for a heart 
condition as secondary to the service-connected PTSD will be 
subject to the attached remand.


FINDINGS OF FACT

1. Between December 7, 1995, when service connection was 
granted and November 7, 1996, when the new regulatory 
criteria for evaluating psychoneurotic disorders became 
effective, the veteran had definite social and industrial 
impairment resulting from his PTSD.

2.  Subsequent to November 7, 1996, his PTSD was no more than 
definite in degree and was manifested by normal speech, which 
was logical and goal directed; an irritable affect, which was 
broad in range and appropriate to content; intact cognitive 
functions; and no signs of psychosis, delusions, 
hallucinations or thought disorders.

3.  The veteran has suffered from no recurrences of his 
malaria.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected PTSD between December 7,1995 and 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.130, 4.132, Code 9411 
(1995).

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected PTSD subsequent to November 7, 1996 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.126(a), 4.130, 4.132, Code 9411 (1998).

3.  The criteria for a compensable evaluation for the 
residuals of malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.88, Code 6304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

PTSD

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 1996.  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent opinion of the 
VA Office of General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to those regulations in effect prior to 
November 1996.  However, in May 1997, a rating action was 
issued which concluded that an increased evaluation was not 
warranted under the new rating criteria.

Prior to November 7, 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1995).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

The new rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (1998).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1998).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the bipolar disorder prior to November 7, 1996 
must be evaluated utilizing the older criteria, while 
impairment arising from this disorder after November 7, 1996 
must be evaluated under the criteria which are determined to 
be more beneficial to the veteran, given his particular 
disability picture.

The pertinent evidence of record included a VA examination 
conducted in February 1996.  During this examination, the 
veteran stated that he had not slept well in 20 years.  He 
indicated that tended to pace at night and watch television 
whenever he could not sleep.  He said that he had nightmares 
about the war about twice a week and indicated that he did 
not like heights or crowds.  He did not like to be in 
enclosed places and had no close friends.  He was divorced 
and he had had custody of his son for the past five years.  
He was involved in a long-term relationship with a woman and 
had just gotten a better job in September 1995.  PTSD was 
diagnosed and a Global Assessment of Functioning (GAF) Score 
of 60 was assigned.  His condition was described as mild to 
moderate in degree.  An August 1996 VA examination noted that 
he was employed as a salesman for diesel engines and parts.

VA examined the veteran in April 1997.  His chief complaints 
were that he could not stand people anymore, indicating his 
urge to withdraw and retire to the woods for the rest of his 
life.  He stated that he would not let people get close to 
him, that he felt ashamed.  He denied receiving any treatment 
for his PTSD and commented that he was taking no medications 
for this condition.  He related his failure of getting 
treatment to his father, who had always said "be a man...tough 
it out."  He stated that he had had approximately 10 jobs 
over the past 25 years.  He was currently employed as a 
salesman.  His problems on the job included chronic anger, 
persistent urges to run and conflicts with supervisors.  The 
objective examination found that he was alert and oriented in 
all spheres.  His speech was within normal limits, logical 
and goal directed.  There was no abnormal motor behavior, 
although he displayed restlessness during the interview (he 
paced about the room).  There were no signs of psychosis, 
delusions, hallucinations or thought disorders.  He displayed 
no homicidal or suicidal ideations (although there had been 
one attempt in the remote past).  His affect was irritable, 
broad in range, appropriate to content and appeared to be 
well-modulated.  His sleep was impaired (he usually got 6 
hours of interrupted sleep each night).  His cognitive 
functions were intact, as were his judgment and insight.  The 
Axis I diagnosis was chronic PTSD and the Axis II diagnosis 
was avoidant personality style.  A GAF Score of 55 was 
assigned.  The examiner commented that while he was currently 
employed, his job history showed that his industrial 
functioning was somewhat impaired.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for PTSD between 
December 7, 1995 and November 7, 1996 under the old rating 
criteria is not warranted.  The evidence of record at that 
time revealed that the veteran suffered from definite 
impairment as a result of his service-connected PTSD.  
However, it did not suggest that he was considerably 
impaired, either socially or industrially.  The objective 
evidence included a VA examination performed in February 1996 
which showed that he was employed on a full-time basis and 
was involved in a long-term relationship.  He also reported a 
good relationship with his son.  The VA examiner described 
his disability as mild to moderate in nature.  Significantly, 
a GAF Score of 60 was assigned, which represented moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 22 
(3rd ed., revised 1987).  Therefore, it is determined that 
his disorder at that time resulted in no more than definite 
impairment.

It is further found that an evaluation in excess of 30 
percent between November 7,1996 and the present is not 
warranted under either the old or the new rating criteria for 
psychoneurotic disorders.  This evidence does not indicate 
that his service-connected PTSD has resulted in considerable 
impairment.  While he indicated that he has the urge to 
retreat to the woods for the rest of his life, he described a 
good relationship with his son and he has maintained steady 
employment.  Moreover, he denied seeking any treatment for 
his PTSD.  Therefore, it cannot be argued that his disorder 
has caused considerable social or industrial impairment.  
Furthermore, the evidence does not indicate that his PTSD has 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
objective evidence revealed that, while his affect was 
irritable, it was broad in range, appropriate to content and 
well modulated.  His speech was normal, logical and goal 
directed.  His judgment and insight were intact, as were his 
thinking processes.  His cognitive functions were also 
described as intact.  While he does not describe having 
friends, he has maintained a good relationship with his son 
and has retained his employment as a salesman (which involves 
contact with others).  The examiner during the April 1997 VA 
examination noted that the veteran's industrial functioning 
was "somewhat" impaired based upon his history of multiple 
employment.  He has been assigned a GAF Score of 55, which 
represents between moderate and serious symptoms.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg. 47 (4th ed., revised 1994).  
Based upon this evidence it is found that the 30 percent 
evaluation currently assigned adequately compensates the 
veteran for his current degree of impairment.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for the service-connected PTSD between 
December 7, 1995 and November 7, 1996 and for a rating in 
excess of 30 percent from November 7, 1996 to the present.



Residuals of malaria

In rating disability from malaria, once identified by 
clinical and laboratory methods, or by clinical methods alone 
where the disease is endemic, the clinical course of the 
disease, the frequency and severity of recurrences, the 
necessity for and the reaction to medication, should be the 
basis of evaluation, not the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  
38 C.F.R. § 4.88 (1998).

According to the applicable rating criteria, malaria is 
assigned a 100 percent disability evaluation when the disease 
is active.  Thereafter, rate the residuals, such as liver or 
spleen damage, under the appropriate system.  38 C.F.R. Part 
4, Code 6304 (1998). 

In the instant case, the veteran was diagnosed with Malaria 
Plasmodium Falciparum, substantiated by blood smear, in 
September 1970.  He was treated with 650 mg of Quinine every 
8 hours for 10 days and Dapsone, 25 mg, daily.  There was no 
evidence of any subsequent exacerbations or relapses.

The veteran was examined by VA in August 1996.  He denied 
suffering any recurrences of malaria after his return the 
United States.  There was no suggestion that he suffered from 
any illnesses attributable to his one episode of malaria 
inservice.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the residuals of malaria is 
not warranted.  There is no objective evidence that the 
veteran has ever suffered any relapses since his initial 
treatment in 1970, nor is there any indication that he 
suffers from any illnesses or disorders which have been 
related to his inservice malaria.  As a consequence, the 
evidence does not demonstrate entitlement to a compensable 
evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the residuals of malaria.


ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD between December 7, 1995 and November 7,1996 
is denied.

An evaluation in excess of 30 percent for the service-
connected PTSD subsequent to November 7, 1996 is denied.

A compensable evaluation for the residuals of malaria is 
denied.


REMAND

The veteran has contended, in essence, that he suffers from a 
heart condition, diagnosed as cardiac arrhythmia (probably a 
combination of atrial fibrillation and Wolff-Parkinson-White 
syndrome), which is related to his service-connected PTSD.  
He has argued that the two conditions are either 
etiologically related, or that the service-connected PTSD has 
aggravated his heart condition.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was examined by VA in August 1996.  The examiner 
opined that the etiology of his heart condition was probably 
a congenital abnormality of the cardiac conduction system, 
and was not related to the service-connected malaria 
residuals.  However, no opinion was expressed as to whether 
his PTSD played any causal role in the development of his 
heart condition, or whether or not his psychiatric disorder 
aggravated that condition.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (which stated that a service-connected disability 
can aggravate a nonservice-connected disability, "...when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  at 
448).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete cardiovascular examination by a 
qualified physician.  After reviewing the 
entire claims folder, the examiner should 
render the following opinions:

	a) whether or not there is an 
etiological relationship between the 
service-connected PTSD and his heart 
condition, diagnosed as cardiac 
arrhythmia (probably a combination of 
atrial fibrillation and Wolff-Parkinson-
White syndrome), and 

	b) whether or not the veteran's 
service-connected PTSD has aggravated the 
diagnosed cardiac arrhythmia.

A complete rationale for all opinions 
expressed must be provided.

All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

